Citation Nr: 1800760	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  09-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015.

2.	Entitlement to an increased initial evaluation in excess of 20 percent effective December 14, 2015 for IVDS with spinal fusion at L4-S1.

3.	Entitlement to a compensable evaluation for neuropathy associated with a service-connected thoracolumbar spine disability prior to December 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active naval duty from October 1986 to January 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was remanded by the Board for further development in August 2012, August 2015, and February 2017.

The issue of entitlement to a separate compensable rating for moderate incomplete paralysis of the right illioinguinal nerve secondary to the Veteran's service-connected right inguinal hernia repair has been raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to a compensable evaluation for neuropathy associated with a service-connected thoracolumbar spine disability prior to December 14, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.	From August 1, 2010 to December 14, 2015, musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis has been manifested by pain on motion without a showing of forward flexion limited to 60 degrees; or a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.	From December 14, 2015, IVDS was manifested by forward flexion to 80 degrees on consideration of pain without any incapacitating episodes.  


CONCLUSIONS OF LAW

1.	From August 2010 to December 14, 2015, the criteria for an initial rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis were not met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.	From December 14, 2015, the criteria for an initial rating in excess of 20 percent for IVDS with spinal fusion at L4-S1 have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.156.  Those duties have been satisfied here.

Letters from June 2007 and July 2007 satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Those letters notified the Veteran of what evidence he was responsible for compiling, what evidence VA would compile on his behalf, and what evidence was necessary to substantiate his claim for an initial increased rating.  Thus, nothing more is required here.  See id. at 187-88.

VA also afforded the Veteran adequate assistance to develop his claim.  His service, VA medical center, and private treatment records have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In an October 2010 supplemental statement of the case, the RO requested a VA medical examination to evaluate the level of disability for the musculoligamentous strain of the thoracolumbar spine following the Veteran's convalescence from his March 2010 spinal surgery.  The RO notified the Veteran of that examination in a November 2010 letter that also informed the Veteran of the consequences for failing to come to the examination.  The VA examination was scheduled for December 2010.  Correspondence from February 2011 states that the Veteran did not attend that examination.  In a June 2011 supplemental statement of the case, the RO continued the 10 percent evaluation for the Veteran's musculoligamentous strain of the thoracolumbar spine and informed the Veteran that a new examination could be scheduled and the rating could be reconsidered if the Veteran could show good cause for missing the December 2010 VA examination.  The record does not include any statements from the Veteran or his representative providing good cause.  In an August 2012 remand, the Board did not order a new VA medical examination for the Veteran's musculoligamentous strain of the thoracolumbar spine, relying on 38 C.F.R. § 3.655(b), which provides that VA can decide a claim on evidence of record where a claimant does not show good cause for failing to attend an examination.

The Veteran received a VA examination in December 2015.  In February 2017, the Board deemed that opinion inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and remanded this matter to obtain a new VA examination.  VA provided the Veteran with a medical examination to evaluate the Veteran's musculoligamentous strain of the thoracolumbar spine in March 2017.  The examiner reviewed the Veteran's claims file and medical records, physically examined the Veteran, considered his complaints, provided a report of his symptoms, and provided opinions supported by rationales.  The examiner also noted evidence of pain on passive motion and non-weight bearing, and noted that the spine is axial and does not have an opposing joint.  The Board deems the March 2017 VA examination adequate for adjudication purposes.  Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the Board notes that the AOJ adjudicated the Veteran's claims for entitlement to an initial disability rating higher than 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015, exclusive of temporary total ratings.  Accordingly, all remand instructions issued by the Board that pertain to the first two issues enumerated above have been substantially complied with, and those issues are properly before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the first two issues enumerated above, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.	Claims for Increased Initial Evaluations

A.	Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civilian occupations resulting from such diseases and injuries, and the residual conditions.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  Id. § 4.3.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  Id. § 4.31.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed instances where an initially assigned disability evaluation has been appealed and the factual findings show distinct time periods during which a veteran exhibits symptoms of the disability at issue that warrant different evaluations.  In such cases, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's thoracolumbar spine disability was evaluated under diagnostic codes 5242 and 5243.  Diagnostic codes 5242 and 5243-where it does not manifest in incapacitating episodes-are evaluated under the general rating formula for the diseases and injuries of the spine.  Under the general rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation is assigned for ankylosis of the entire spine.

Note (1) to the general rating formula provides that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Note (2) and 38 C.F.R. § 4.71a, Plate V, define normal forward flexion of the normal forward flexion of the thoracolumbar spine as zero to 90 degrees, extension as zero to 30 degrees, left and right lateral flexion as zero to 30 degrees, and left and right lateral rotation as zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  For the thoracolumbar spine, normal combined range of motion is 240 degrees.  The normal ranges of motion for the thoracolumbar spine provided in Note (2) are the maximum that can be used for calculation of the combined range of motion.

The formula for rating IVDS based on incapacitating episodes provides a 10 percent evaluation for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) defines an "incapacitating episode" as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

B.	Analysis

At the outset, the Board notes that the issue before the Board is the disability rating following the grant of service connection.  In an August 2015 decision, the Board adjudicated the appeal period prior to August 1, 2010 and remanded the time period thereafter for development and readjudication.  The time period prior to August 1, 2010 included the time period from March 2, 2010 to July 31, 2010 during which a temporary total disability rating based on convalescence following surgery was in effect.  

A. Evaluation of the Musculoligamentous Strain of the Thoracolumbar Spine for the Period of August 1, 2010 to December 14, 2015

The record shows the Veteran underwent a laminectomy and fusion surgery in March 2010.

In late July 2010, the Veteran's treating physician ordered a magnetic resonance imaging (MRI) examination and a computed tomography (CT) scan following a fall the Veteran suffered while providing security on a boat off the coast of Somalia.  Those examinations occurred in September 2010, and the Veteran's treating physician discussed the results with him in September 2010.  The MRI showed L4 to S1 pedicle screw fixation and fusion.  There was epidural granulation tissue anterior to the canal at L4-L5 and L5-S1 that the physician opined may be the source of the Veteran's reported back pain.  The CT scan showed that the instrumentation for his spinal fusion was in good position, though his treating physician noted that the fusion had not completely matured.  No range of motion measurements for the thoracolumbar spine were noted.

In January 2011, the Veteran followed-up with his treating physician.  The Veteran reported that he was "better off" than he was prior to his spinal fusion operation, though he still reported back pain.  The pain increased with physical activity, and the private physician observed that it may have been muscular in nature.  The private physician did not observe muscle spasms.  No range of motion measurements for the thoracolumbar spine were noted. 

The Veteran did not receive a VA examination for his musculoligamentous strain of the thoracolumbar spine between August 1, 2010 to December 14, 2015 time frame.  As discussed above, the Veteran was scheduled for a VA medical examination in December 2010; however, the Veteran did not attend that examination.  Seeing as no good cause was provided for failing to attend, the RO adjudicated the claim for an initial increased rating based on the available evidence, and the Board did not order a new examination in an August 2012 remand order.  

Through an October 2017 statement from his representative, the Veteran contends that a July 2009 VA examination for individual unemployability demonstrated that he satisfied the criteria for a high rating.  As noted above, the Board adjudicated the Veteran's claim for an increased rating for his musculoligamentous strain of the thoracolumbar spine for the period covered by the July 2009 VA medical examination in an August 2015 decision.  However, as noted, since July 2009, the Veteran underwent a surgical procedure for which he received a temporary total disability rating.  The current appeal period starts after said temporary rating.  While generally, in an increased rating claim the Board will consider the evidence up to a year prior to the appeal period, in this case, the appeal period prior to August 1, 2010 was already subject of a prior Board decision.  Therefore, that evidence need not be considered in the decision herein.  Rather, the focus is the evidence limited to the appeal period in question.  

The Board finds that the preponderance of evidence weighs against entitlement to a rating higher than 10 percent for the Veteran's musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015.  While the Veteran reported that back pain persisted following his March 2010 surgery, he reported that the symptoms from his musculoligamentous strain of the thoracolumbar spine had improved following his surgery.  The Board finds the Veteran's reported lay statements competent, credible, and probative of his subjective impression that his back had improved following his March 2010 surgery.  Moreover, there is no evidence of record from August 1, 2010 to December 14, 2015 providing the range of motion measurements required to evaluate the Veteran's musculoligamentous strain of the thoracolumbar spine under the ratings schedule.  The Veteran's treating physician did not record those measurements, and the Veteran failed to appear for a scheduled VA medical examination that could have obtained those measurements without providing good cause for his failure to attend that examination.  The treatment records for the period do not report any muscle spasms or guarding severe enough to impact the Veteran's gait or spinal contour.  The Board is simply left with evidence of pain on motion.  Accordingly, an evaluation in excess of 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015 is denied.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  Because the preponderance of the evidence weighs against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

B. Evaluation of IVDS from December 15, 2015

At the outset, the Board notes that in the February 2017 remand, the Board found the December 2015 VA examination to be inadequate and ordered a new examination.  Therefore, the Board will not consider the findings of the December 2015 VA examination in the decision herein.

The Veteran was afforded a VA examination in March 2017.  At the time, the medical examiner identified abnormal range of motion for the Veteran's thoracolumbar spine.  Forward flexion was limited to 85 degrees, extension was limited to 20 degrees, right lateral flexion and extension were normal though accompanied by pain, and left lateral flexion and extension were normal though accompanied by pain.  The medical examiner noted that the abnormal range of motion was caused by pain and observed evidence of pain on weight-bearing.  There was no loss in range of motion following repetitive-use testing; however, pain and fatigue limited the Veteran's functional ability with repeated use over time.  The medical examiner described that limitation in terms of range of motion:  forward flexion ended at 80 degrees, extension ended at 15 degrees, right lateral flexion, left lateral flexion, right lateral extension, and left lateral extension ended at 25 degrees.  Pain with flare-ups similarly limited the Veteran's functional ability, and the medical examiner described that limitation in terms of range of motion:  forward flexion ended at 80 degrees, extension ended at 15 degrees, right lateral flexion, left lateral flexion, right lateral extension, and left lateral extension ended at 25 degrees.  The Veteran experienced mild lower back pain on passive range of motion testing and when used in non-weight bearing, and the medical examiner observed that the spine is axial and does not have an opposing joint.  The medical examiner did not note guarding or muscle spasm, muscle strength testing was normal, and there was no ankylosis of the spine.  The Veteran did not have any periods of incapacitation.

Through an October 2017 statement from his representative, the Veteran contends that a July 2009 VA examination for individual unemployability demonstrated that the Veteran satisfied the criteria for a high rating for his service-connected IVDS.  For the reasons similar to those discussed above, the Board the Board will not consider the findings therein in the decision herein.  

The only competent and probative evidence as to the severity of the Veteran's disability is the March 2017 VA examination.  As an initial matter, the record does not include any incapacitating episodes, and the Veteran's IVDS is properly evaluated under the general rating formula for diseases and injuries of the spine.  

To warrant a 40 percent evaluation the evidence should show functional impairment of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Throughout the appeal period, forward flexion of the thoracolumbar spine has been limited to, at worst, 80 degrees upon consideration of pain.  That is well above the 30 degrees required for a 40 percent disability rating.   Moreover, ankylosis or the functional equivalent of ankylosis has not been shown.  Thus, the criteria for a 40 percent rating are not met.

Accordingly, for the reasons stated above, a disability rating in excess of 20 percent from September 14, 2015 is not warranted.


ORDER

An evaluation in excess of 10 percent for musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis from August 1, 2010 to December 14, 2015 is denied.

An evaluation in excess of 20 percent from December 14, 2015 for IVDS with spinal fusion at L4-S1 is denied.


REMAND


In a February 2017 remand, the Board noted that there was evidence of thoracolumbar radiculopathy as early as June 2009; however, the Board determined that the record was insufficient to determine whether the Veteran was entitled to a separate, compensable rating for neurological manifestation of his service-connected low back disability.  The Board ordered the AOJ to schedule a VA examination to make a medical determination on that issue.  At a March 2017 VA examination for evaluation of the back disability, the Veteran was noted not to have any neurological impairments associated with the back.  A March 2017 peripheral nerve examination found peripheral neuropathy associated with the Veteran's service-connected right inguinal hernia repair.  However, no opinion was provided as to whether the neurological findings noted in 2009 were related to the back and, if so, when they subsided, or whether the findings in 2009 were related to the hernia rather than the back disability.  As such, a clarification opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request a VA medical opinion from a qualified medical professional to determine whether the Veteran is entitled to a separate, compensable rating for neurological manifestations of his service-connected thoracolumbar spine disability prior to December 14, 2015.  The Veteran's entire claim file should be made available to the examiner for review.  If the VA examiner determines a physical examination is necessary, the AOJ must schedule that examination.

The medical examiner should determine whether and to what extent (i.e., mild, moderate, or severe paralysis) the Veteran has experienced any neurological disorder associated with his service-connected thoracolumbar spine disability currently evaluated as IVDS, previously evaluated as musculoligamentous strain of the thoracolumbar spine with multilevel degenerative arthritis, and frequently discussed in the medical records as fusion of the thoracolumbar spine from L4-S1.  

The medical examiner should (i) provide a date(s) for the initial manifestation(s) of the neurological disorder(s), (ii) identify the nerves affected, and (iii) discuss any functional impairment caused by the neurological disorder(s), if any.  The examiner should also provide an opinion as to whether the neurological findings/radiculopathy noted in the July 2009 were related to the back or the hernia.  If related to the back, the examiner should, to the extent possible, state when the neurological findings resolved.

A complete rational for all opinions must be provided.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.	After the development requested has been completed, the AOJ should review any opinion or examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures before returning this issue to the Board.

3.	The AOJ should then re-adjudicate the Veteran's entitlement to a separate, compensable rating for neurological manifestation of his service-connected low back disability prior to December 14, 2015.  If any decision is adverse to the Veteran, the AOJ must issue a supplemental statement of the case, allow the appropriate time for the Veteran to respond, and return the issue to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


